NUMBER 13-12-00694-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


HOWARD HAAS,                                                            Appellant,

                                         v.

THE STATE OF TEXAS,                                                     Appellee.


                  On appeal from the 319th District Court
                        of Nueces County, Texas.


                        MEMORANDUM OPINION

            Before Justices Rodriguez, Garza, and Benavides
              Memorandum Opinion by Justice Rodriguez
      Appellant Howard Haas challenges his conviction by a jury for theft of copper, a

second-degree felony as enhanced by a finding of prior convictions. See TEX. PENAL

CODE ANN. § 31.03(e)(4)(F)(iii) (West, Westlaw through 2013 3d C.S.); see also id. §

12.425(b) (West, Westlaw through 2013 3d C.S.). By his sole issue, appellant argues
that the evidence was insufficient to prove that he was guilty as a party in the theft. We

affirm.

                                       I. BACKGROUND

          Appellant was indicted on August 23, 2012 in connection with the theft of copper

from a ranch (“the ranch”) located near Robstown, Texas:

          [O]n or about June 14, 2012, in Nueces County, Texas, appellant did then
          and there unlawfully appropriate, by acquiring or otherwise exercising
          control over, property, to-wit: copper, of the value of less than $20,000,
          from Jon Box, the owner thereof, without the effective consent of the owner,
          and with intent to deprive the owner of the property.

The indictment also alleged two previous convictions, which upgraded the state-jail felony

offense of theft to a second-degree felony. See id. § 12.425(b). Appellant pleaded not

guilty, and his case was tried by jury. At the close of evidence, the jury found appellant

guilty of the offense of theft of copper, and he was sentenced to fifteen years in prison.

This appeal followed.

                        II. STANDARD OF REVIEW AND APPLICABLE LAW

          “The standard for determining whether the evidence is legally sufficient to support

a conviction is ‘whether, after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.’” Johnson v. State, 364 S.W.3d 292, 293–94 (Tex. Crim.

App. 2012) (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)) (emphasis in original);

see Brooks v. State, 323 S.W.3d 893, 898–99 (Tex. Crim. App. 2010) (plurality op.).

“The jury is the exclusive judge of the credibility of the witnesses and of the weight to be

given testimony, and it is also the exclusive province of the jury to reconcile the conflicts

in the evidence.” Wesbrook v. State, 29 S.W.3d 103, 111 (Tex. Crim. App. 2000) (en
                                         2
banc) (citing Jones v. State, 944 S.W.2d 642, 647 (Tex. Crim. App. 1996)).

       Juries are permitted to make reasonable inferences from evidence presented at

trial, and circumstantial evidence is as probative as direct evidence in establishing the

guilt of an actor.     Hooper v. State, 214 S.W.3d 9, 14 (Tex. Crim. App. 2007).

“Circumstantial evidence alone may be used to prove that a person is a party to an

offense.” Powell v. State, 194 S.W.3d 503, 506 (Tex. Crim. App. 2006).

       We measure the sufficiency of the evidence by the elements of the offense as

defined by a hypothetically correct jury charge. Villarreal v. State, 286 S.W.3d 321, 327

(Tex. Crim. App. 2009) (citing Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App.

1997)). Such a charge is one that accurately sets out the law, is authorized by the

indictment, does not unnecessarily increase the State’s burden of proof or unnecessarily

restrict the State’s theories of liability, and adequately describes the particular offense for

which the defendant was tried. Id.

       Appellant committed the offense of theft as authorized by the indictment in this

case if he appropriated the copper “without the owner’s effective consent” and “with intent

to deprive the owner of the property.” See TEX. PENAL CODE ANN. § 31.03 (a), (b)(1). “A

person is criminally responsible as a party to an offense if the offense is committed by his

own conduct, by the conduct of another for which he is criminally responsible, or by both.”

Id. § 7.01(a) (West, Westlaw through 2013 3d C.S.). As applicable to this case, a “person

is criminally responsible for an offense committed by the conduct of another if the person,

acting with intent to promote or assist the commission of the offense, solicits, directs, aids,

or attempts to aid the other person to commit the offense.”          Id. § 7.02(a)(1) (West,


                                              3
Westlaw through 2013 3d C.S.).

                                      III. DISCUSSION

       By one issue, appellant argues that the evidence is insufficient to sustain the jury's

verdict of guilty with regard to the charge of theft of copper.

A. The Evidence

       At trial, the State called Officer Ernest Martinez to testify. Officer Martinez, a

detective with the Robstown Police Department, and Officer Isaac DeLeon were

dispatched to a ranch near Robstown when Jon Box, caretaker of the ranch, called the

police to report that he saw two men and a truck at the ranch. Officer Martinez, the first

officer to arrive, saw two men, appellant and Roger Crossland, with a sailboard; it looked

like they were tying it down or loading it on the truck. Officer Martinez testified that both

men were extremely sweaty; it was an unusual amount of sweat, and Officer Martinez

believed it was from hard labor. Officer Martinez saw a bag of copper tubing in plain

sight in the middle of the back seat of appellant’s truck. Both appellant and Crossland

told Officer Martinez that they were there to pick up property for a friend; Crossland even

claimed, at one point, that he owned the items. Officer Martinez noticed that the bag that

held the copper in the truck had a logo that matched the sailboard. Officer Martinez

testified that he questioned and then arrested Crossland. In addition, Officer Martinez

testified that the chain locking the gate to the ranch looked as if it had been cut open.

       Next, the State called Officer DeLeon, who testified that when he made contact

with appellant and Crossland and asked them what they were doing on the ranch, they

looked at each other and could not provide an answer. According to Officer DeLeon,


                                              4
appellant had been drinking. His words were slurred, and he was defensive when asked

about the copper. Officer DeLeon testified that there was a bag of copper in the truck

and a bucket of copper outside the truck. He eventually arrested appellant.

       Kathleen Box, part-owner of the property at the ranch, also testified for the State.

Kathleen, who arrived at the scene after the police, testified that she had not hired anyone

to work at the ranch. Although she was not positive where the copper came from, she

was positive that the trash can came from inside the house. Kathleen also testified that

the sailboard and the sailboard bag that held the copper belonged to her son.

       Jon Box was the State’s final witness. Jon testified that he checks on the ranch

property anywhere from one to three times a week. Jon stated that when he saw the

men on the ranch, he called the police, and waited at the entrance until the police arrived.

Jon testified that he was frustrated about recent break-ins on the property. Jon testified

that he saw the sailboard, the copper tubing, and a large wire spool in the truck and that

those items were from buildings on the ranch. Jon testified that he looked inside the

main building on the ranch and noticed copper missing that had been connected to the

heater. He said that it was necessary to enter at least two buildings on the property to

access all the materials that were found in the truck. In addition, Jon noted that the items

were heavy and would have taken two people to load. During cross-examination, Jon

also mentioned that the ranch could appear abandoned because of the shrubbery.

       After the State rested, appellant testified on his own behalf. At the time of trial,

appellant was a 63-year-old parolee and was a partner with his older brother at “Haas

Resources.” Appellant knew Crossland, but not very well; Crossland had shown up at


                                             5
his door several times asking for a job. Appellant told Crossland about a job in Wood

River at his sister’s house. Crossland accepted the job and arranged for appellant to

drive him to the job site. In the days prior to the job, Crossland asked appellant if they

could pick up a sailboard on the day of the job. Appellant testified that he found it strange

that Crossland said the sailboard was his, when earlier Crossland described it as

abandoned, having seen it at the ranch sixteen weeks prior. On the day of the job,

appellant agreed to help Crossland pick up the sailboard. Before the pick-up, appellant

stopped at a gas station to buy a beer. Appellant testified that he was driving down the

road when Crossland asked him to pull over to get the sailboard. At the pick-up site,

appellant testified that Crossland was acting very strange and was moving around very

swiftly, running back and forth.

       Appellant testified that he was sitting in his truck while Crossland was moving

around the ranch; once appellant decided to get out, he fell on the ground and sat down

for a while. Appellant testified that he was not able to confront Crossland about the

copper because Crossland—a small-statured man—was moving too quickly back and

forth. On cross-examination, appellant testified that he was not intoxicated, but just had

a minimal amount of beer to “cool off.” However, appellant admitted that he was not

supposed to drink while on parole. In addition, appellant testified that he was “doing a

little thinking” about what exactly Crossland was doing. Appellant testified that when the

police arrived at the scene, Crossland was “hollering and screaming” and jumped out of

the truck.

       Last, James Vreeland testified on appellant’s behalf. Vreeland is an attorney in


                                             6
Nueces County and has known appellant for forty years; he was aware of appellant being

on parole. Vreeland testified that appellant is always honest about his wrongdoings.

However, on cross-examination, Vreeland stated his belief that honest men will not steal

from others.

B. Analysis

        Appellant argues that the evidence was insufficient to prove that he had any intent

to act as a party in committing the theft.1 We disagree.

        As noted above, the evidence was sufficient if it showed that appellant was

criminally responsible for Crossland’s conduct; in other words, the evidence was sufficient

if it showed that he acted with intent to assist Crossland in committing the theft, and

solicited, encouraged, directed, aided, or attempted to aid Crossland in committing the

theft. See TEX. PENAL CODE ANN. § 7.02(a)(1). “[T]he possession of a part of the stolen

property being sufficient under the rule that from such possession, theft of the whole may

be inferred.” Mason v. State, 321 S.W.2d 591, 593 (Tex. Crim. App. 1959). Jurors may

use common sense and apply common knowledge when drawing inferences from the

evidence. Clark v. State, 952 S.W.2d 882, 886 (Tex. App.—Beaumont 1997, no pet.).

In particular, “a defendant’s unexplained possession of property recently stolen permits



        1 We note that, in its charge, the trial court instructed the jury that appellant could be found guilty if
he directly committed the charged offense or was criminally responsible for the conduct of his co-defendant
under the law of the parties. The form of the jury's verdict did not specify whether its guilty verdict was
based on direct or party liability. In his brief on appeal, appellant challenges only the party-liability theory.
Because, under the language of the charge, the jury could have also found appellant guilty as the direct
perpetrator, he has not challenged all grounds on which the jury could have convicted him and has thus
shown no reversible error. See TEX. R. APP. P. 44.2. However, in the interest of justice, and because
appellant believes that "[t]he State of Texas prosecuted its case against [appellant] in large part based on
the 'Law of Parties,'" we will address appellant's argument that the evidence was insufficient to convict him
as a party.
                                                        7
an inference of guilt.” Poncio v. State, 185 S.W.3d 904, 905 (Tex. Crim. App. 2006).

“Intent may . . . be inferred from circumstantial evidence such as acts, words, and the

conduct of the appellant.” Guevara v. State, 152 S.W.3d. 45, 50 (Tex. Crim. App. 2004).

       Here, the weight of the sailboard, the awkwardly-built wire spool, and Crossland’s

small stature suggest that appellant had to help lift these objects in order to get them

inside the truck.   Jon Box’s testimony showed that multiple trips between the two

properties on the ranch would have been required in order to put the items in the truck.

There was also testimony that both men appeared as if they had recently done manual

labor. Although appellant testified that he was sweating because he was dizzy and had

been drinking, the jury was entitled to disbelieve this testimony in light of the foregoing

circumstances. See Wesbrook, 29 S.W.3d at 111; see also Hooper, 214 S.W.3d at 14.

And although arguably the copper was small enough to be carried by one person in

several trips, at the very least, it was reasonable for the jury to infer from the evidence

that appellant was aware the copper had been put into the truck, whether or not he had

done it himself. See Mason, 321 S.W.2d at 591. In short, the jury was entitled to

disbelieve appellant’s testimony that he was too slow and weak to stop Crossland and,

instead, was free to conclude from the evidence that appellant participated in the theft.

       Finally, the sailboard and the bag holding the copper both had the same label,

which indicated they belonged to the Box family and which discredited appellant’s version

of events, in which the sailboard was unrelated to the copper. See Clark, 952 S.W.2d at

886. And when the police initially questioned both men, neither had an answer for why

the copper was in the truck and why they were on the property. See Poncio, 185 S.W.3d
8
at 905.

       Based on the foregoing evidence, it was rational for the jury to conclude that

appellant acted with intent to promote the commission of the theft and aided Crossland in

committing the offense. In particular, the evidence at trial supported a finding that, under

the law of the parties, appellant was criminally responsible for Crossland’s conduct. The

evidence was sufficient to support appellant’s conviction. We overrule appellant’s sole

issue on appeal.

                                     IV. CONCLUSION

       We affirm the judgment of the trial court.


                                                               NELDA V. RODRIGUEZ
                                                               Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
26th day of June, 2014.




                                             9